Citation Nr: 1456259	
Decision Date: 12/23/14    Archive Date: 01/02/15

DOCKET NO.  12-16 778	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for bilateral kidney cancer, status post partial nephrectomy, to include as due to contaminated water at Camp Lejeune, North Carolina.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel
INTRODUCTION

The Veteran served on active duty from December 1970 to December 1974.

This appeal comes before the Department of Veterans Affairs (VA) Board of Veterans' Appeals (Board) from VA Regional Office (RO) in Louisville, Kentucky.

The Veteran was afforded a videoconference hearing at the RO in January 2014 before the undersigned Veterans Law Judge sitting at Washington, DC.  The transcript is of record.

Review of the electronic files reveals pertinent records, including a transcript of the hearing, are located in Virtual VA.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Review of the available record reveals that additional development is indicated to enter an informed decision in this case.  The record references cancer and or cysts on the kidneys that have been removed.  Historically, this seems to have occurred in March and June 2008.  There has been significant genetic testing concerning the cysts/cancer, but the records concerning the 2008 surgeries are not on file.  The genetic studies rule out genetic markers as the cause of the pathology, but do not otherwise contain an opinion as to etiology. Similarly, there are no pathology reports or other similar findings on file that might be probative as to any etiological or causal relationship.

The record before the Board contains a VA examination in July 2010 that noted a history of renal cysts, but no documented evidence of renal cancer.  Subsequently there was some discussion of the presence of kidney cancer, but as noted, the exact nature of which cannot be determined from the current record.

There are two subsequent VA examinations which provide negative opinions concerning a causal relationship between the water and the onset of the cancer.  These were based in part on studies available at the time the examinations were entered.  Review of the internet reveals additional research, including some studies comparing over 150,000 service members at Camp Lejeune and Camp Pendleton, and their health problems.  This additional research would now be available to any examiner asked to offer an opinion.

Thus, additional records of the surgery and treatment before and after the surgery should be obtained and a further specialist opinion should be requested after those records are obtained.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran for the purpose of determining where the 2008 surgeries were conducted, and where there was treatment both before and after the surgery.  Undertake all needed steps to obtain records of treatment leading up to the surgery, and to include surgical records, pathology reports, and any other reports that can be obtained.  If releases are needed, they should be requested, if treatment was through the VA, all records should be obtained.  The claims folder should contain documentation of all attempts made to obtain records.

2.  After all records that can be obtained are associated with the file, forward the case to an oncologist or other appropriate specialist to enter an opinion as to whether it is as likely as not, (50 percent probability or more) that exposure to contaminated water at Camp Lejeune caused or contributed to the onset of any kidney cancer found.  Entry of the opinion should make reference to the most recent studies on this matter.  Certainly if it is determined that he had cysts, but not cancer, that should be detailed clearly.  If the examiner concludes that additional development is needed to enter an opinion, such additional development should be undertaken.

3.  Readjudicate the current claim based on the evidence now of record.  To the extent a benefit sought is not granted, the Veteran and his representative should be provided with a supplemental statement of the case and afforded a reasonable opportunity to respond thereto.  The case should then be returned to the Board for further review, if in order.

The Board intimates no opinion as to the ultimate outcome in this case by the action requested herein.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

